UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
LINWOOD A. WILLIAMS, JR.,     )
                              )
          Plaintiff,          )
                              )
          v.                  )      Civil Action No. 08-1538 (RWR)
                              )
COURT SERVICES AND OFFENDER   )
SUPERVISION AGENCY FOR D.C., )
et al.,                       )
                              )
          Defendants.         )
______________________________)


                  MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Linwood A. Williams, Jr. sues the Court

Services and Offender Supervision Agency for the District of

Columbia (“CSOSA”) and three agency officials alleging sex

discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.    Williams

renews his motion for appointment of counsel and moves for

sanctions against CSOSA.    Williams’ motions will be denied

because Williams has not demonstrated that appointing counsel or

imposing sanctions are warranted.

                              BACKGROUND

      The background of this case is set out fully in Williams v.

Court Services and Offender Supervision Agency for D.C., 772 F.

Supp. 2d 186 (D.D.C. 2011), vacated on reconsideration, 840 F.

Supp. 2d 192 (D.D.C. 2012).    Briefly, Williams served as a
                                  -2-

Supervisory Community Supervision Officer at CSOSA and alleges

that the agency retaliated against him and ultimately terminated

him in response to complaints that Williams filed against the

agency.   Williams appealed his termination to the Merit Systems

Protection Board (“MSPB”), and an MSPB administrative judge

affirmed the agency action and denied Williams’ petition to

reconsider.   Williams filed this action and moved for in forma

pauperis (“IFP”) status and for appointment of counsel.      A

July 23, 2012 memorandum opinion and order granted Williams’

motion for IFP status, but denied Williams’ motion for

appointment of counsel.   Williams renews his motion for

appointment of counsel and moves for sanctions against CSOSA.

                              DISCUSSION

I.   APPOINTMENT OF COUNSEL

     Courts have discretion to appoint counsel to represent an

indigent pro se party.    28 U.S.C. § 1915(e)(1); see also 42

U.S.C. § 2000e-5(f)(1) (providing that “[u]pon application by the

complainant and in such circumstances as the court may deem just,

the court may appoint an attorney”).       The following factors guide

the exercise of courts’ discretion:
                                -3-

     (i) the nature and complexity of the action;
     (ii) the potential merit of the pro se party’s claims;
     (iii) the demonstrated inability of the pro se party to
     retain counsel by other means; and
     (iv) the degree to which the interests of justice will
     be served by appointment of counsel, including the
     benefit the Court may derive from the assistance of the
     appointed counsel.

LCvR 83.11(b)(3).

     Williams’ first motion for appointment of counsel was denied

because the action “appears fairly straightforward,” the MSPB’s

decision “casts some doubt on the strength of Williams’ present

claims[,]” Williams had approached only one firm to attempt to

obtain counsel, “no novel legal issues” loomed then about which

the court could benefit from appointing counsel for Williams, and

Williams “appear[ed] prepared to be an effective advocate on his

own behalf[.]”   Williams v. Court Servs. and Offender Supervision

Agency for D.C., 878 F. Supp. 2d 263, 267-68 (D.D.C. 2012).

Williams’ renewed motion for appointment of counsel asserts only

that one of the four factors has changed since that decision:

Williams’ inability to retain counsel by other means.   Williams

has not shown that any of the other factors have changed.     It

appears now as it appeared before that “Williams’ pro se status

has not placed him at a gravely unfair disadvantage,” id. at 268,

and his new efforts to retain counsel do not tip the balance in

favor of appointment of counsel.   Because the interests of

justice still do not warrant granting the motion, the motion will

be denied.
                                  -4-

II.   SANCTIONS

      Williams also moves for sanctions against CSOSA for delaying

the litigation, failing to respond to discovery requests and

failing to preserve documents regarding Williams’ complaint of

unlawful employment practices.    However, Williams’ complaints

about delay and CSOSA’s failure to respond to discovery requests

are not substantiated by the record.    Williams alleges without

support that the defendants stonewall and defy the court’s

directions regarding discovery.    Actually, it appeared during the

February 20, 2013 status conference that Williams’ own delay in

producing documents has been a serious hindrance to concluding

discovery in this matter.   Williams has not shown that sanctions

are warranted by any delays or failures to respond by the

defendants.1

      Williams argues that CSOSA failed to preserve documents in

Williams’ former supervisors’ files and in the records of

Williams’ grievances filed at the agency, violating CSOSA’s duty

to preserve documents that arose during the MSPB proceedings.

Pl.’s Opp’n to Def.’s Mot. for Protective Order and Mot. for Fin.

Sanctions at 4-6.   Williams states that he has been “prejudiced



      1
       All of Williams’ pending discovery requests have been
resolved by Magistrate Judge Kay’s March 25, 2013 memorandum
opinion and order which denied the majority of Williams’ requests
because CSOSA had adequately responded to his requests and
Williams’ requests were overly burdensome and lacked relevance to
his claims.
                                 -5-

by [CSOSA’S] failure to preserve responsive documents and is

entitled to an adverse inference.”     Id. at 2.   Williams asks that

CSOSA be sanctioned $50,000.00 in addition to $500.00 each week

until the defendants have satisfied discovery.     Id. at 7.

     “A party has a duty to preserve potentially relevant

evidence . . . once [that party] anticipates litigation.”      Zhi

Chen v. District of Columbia, 839 F. Supp. 2d 7, 12 (D.D.C. 2011)

(internal quotation marks omitted).    “A sanction for failure to

preserve evidence is appropriate only when a party has

consciously disregarded its obligation to do so.”     Shepherd v.

Am. Broad. Cos., Inc., 62 F.3d 1469, 1481 (D.C. Cir. 1995).

There are two types of sanctions: punitive or penal sanctions,

such as fines, and issue-related sanctions, such as an adverse

inference instruction.   Clarke v. Wash. Metro. Area Transit

Auth., Civil Action No. 10-1083 (RC), 2012 WL 5505242, at *7

(D.D.C. 2012) (citing Shepherd, 62 F.3d at 1478).

     The party seeking sanctions bears an evidentiary burden
     that is calibrated to ensure that the gravity of the
     sanction corresponds to the conduct. . . . [A] party
     seeking an issue-related sanction need only put forth a
     preponderance of the evidence, but a party seeking a
     penal sanction must put forth clear and convincing
     evidence before sanctions are warranted.

Id. (internal citation and quotation marks omitted) (citing

Shepherd, 62 F.3d at 1477-79).

     Here, Williams’ unsupported claim that CSOSA failed to

preserve documents is insufficient to carry any burden to show
                                  -6-

that punitive or issue-related sanctions are appropriate.

Williams has not put forward any evidence that CSOSA destroyed or

failed to preserve any records.    Thus, sanctions will not be

imposed on CSOSA and Williams’ motion will be denied.

                         CONCLUSION AND ORDER

     Williams has not demonstrated that appointing counsel or

imposing sanctions on CSOSA is warranted.       Accordingly, it is

hereby

     ORDERED that the plaintiff’s renewed motion [71] to appoint

counsel be, and hereby is, DENIED.      It is further

     ORDERED that the plaintiff’s motion [73] for sanctions be,

and hereby is, DENIED.

     SIGNED this 8th day of April, 2013.



                                        /s/
                                RICHARD W. ROBERTS
                                United States District Judge